        Case 1:21-cv-00062-MAB Document 24          Filed 06/09/21    Page 1 of 1




            UNITED STATES COURT OF INTERNATIONAL TRADE

Before: The Honorable Chief Judge Mark A. Barnett

                                           )
 Optima Steel International LLC,           )
                                           )
       Plaintiff,                          )
                                           )               Court No. 21-00062
       v.                                  )
 United States,                            )
                                           )
       Defendant.                          )
                                           )


                                        ORDER


      Upon review of Plaintiff’s Unopposed Motion to Accept Proposed Amended

Complaint, and upon all others papers and proceedings herein, it is hereby


      ORDERED that Plaintiff’s motion is GRANTED; and it is further


      ORDERED that the Proposed Amended Complaint (ECF Nos. 20 and 21)

      is accepted and deemed filed.


      SO ORDERED.


             June 9, 2021
      Dated: ____________________                    /S/  Mark A. Barnett
                                                     ______________________

            New York, New York                      Mark A. Barnett, Chief Judge
